Citation Nr: 1707473	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date than April 8, 2008, for the award of service connection for transmetatarsal amputation of right 5th toe with well healed scars formerly claimed as neuroma, right foot/right ankle disability, to include on the basis of clear and unmistakable error (CUE) in a February 1992 rating determination.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating determination of the Appeals Management Center (AMC) acting on behalf of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for transmetatarsal amputation of right 5th toe with well healed scars formerly claimed as neuroma, right foot/right ankle disability and assigned a 20 percent disability evaluation with an effective of April 8, 2008.  Thereafter, the Veteran perfected his appeal with regard to the assigned effective date.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in February 2017.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20 900(c) (2014) 38 USCA § 7107(a)(2) (West 2014)


FINDINGS OF FACT

1.  The RO denied the claim for a right lower extremity disorder, to include the right foot and ankle, in a May 1984 rating determination.  Thereafter, the Veteran perfected his appeal and the Board, in a March 1986 decision, denied service connection for injuries of the right lower extremity, including the ankle/foot.  

2.  In May 1988, the Veteran requested that his claim for a right lower extremity disability, including his foot/ankle, be reopened.  In October 1990, the Board denied the Veteran's claim for service connection for a right ankle disability on the basis that the evidence presented since the March 1986 Board decision did not establish the existence of any chronic disability, including the right lower extremity, until many years after service nor that any of the Veteran's current disabilities involving the right lower extremity were attributable to service injury.  

3.  In December 1990, the Veteran requested that service connection for a right lower extremity disorder, to include the foot/ankle, be granted.  The RO, in a February 1992 rating determination, continued the denial finding that the additional  evidence which had been obtained was not new and material to form a basis for reconsidering the prior denial.  The Veteran was notified of this decision at his last current address in April 1992 and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open, and the decision became final.  

4.  No further correspondence was received from the Veteran, as it related to his right lower extremity, to include his foot and ankle, until April 8, 2008, when his request that the claim be reopened was received.  

5.  On February 19, 1992, when denying the Veteran service connection for right lower extremity disabilities, to include the ankle and foot, the RO correctly applied the law then in effect, but even assuming it was not then privy to the correct facts, any associated error was not outcome determinative.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than April 8, 2008, for the grant of service connection for transmetatarsal amputation of right 5th toe with well healed scars formerly claimed as neuroma, right foot/right ankle, to include whether there was CUE in a February 1992 rating decision denying entitlement to service connection for a right lower extremity disability, to include the foot and ankle, are not met.  38 U.S.C.A. §§ 5101, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.160, 3.400, 20.1403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed as they pertain to the CUE aspect of this claim.

In addition, the request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for earlier effective dates following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In August 2015, the Veteran was provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issue.  38 U.S.C.A. § 7105 (2016); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has not alleged that notice in this case was inadequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's statements and testimony.

CUE

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Veteran maintains that the RO committed CUE in not reopening the previously denied June 1990 Board claim in its February 1992 rating decision as he submitted additional relevant evidence following the June 1990 Board decision.  He contends that the additional evidence should have demonstrated that he injured his right ankle/foot in service.  

A review of the record reveals that in a December 1990 letter, the Veteran indicated that he was treated at several hospitals in service, to include hospitals in Korea and Tokyo, as well as at Madden Army Hospital, and that if these records were obtained they would substantiate his claim.  

Along with his NA 13055 form, the Veteran forwarded copies of Morning Reports that had previously been of record at the time of the prior denial.  Also added to the record were the results of a December 1990 NPRC request, which again revealed that the Veteran's service treatment records had been destroyed in the fire in 1973, which was also known at the time of the prior denial.  

Also added to the record were the results of an October 1991 Request For Information indicating that there were no service records located during the period indicated.  Also added were duplicate copies of morning reports from 68th AAA BN. Btry. B; Morning Reports of the 505th Trans. Co.; Morning Reports of the Tokyo AH; and Morning Reports of 9952nd ASO Medical Hold.  No other entries were located pertaining to the Veteran.  These were noted to be all duplicate records.  

In February 1992, the RO continued the denial of service connection for residuals of a right lower extremity disability, to include the ankle and foot.  In denying the claim, the RO indicated that all reports were duplicates of those previously received and considered.  There were no new reports found.  It was noted that the reports listing the Veteran did not show the nature of any medical condition or treatment.  The RO indicated that the service morning reports received in response to the most recent request for additional records were all duplicates of those previously received and considered.  Consequently, the reports were not considered to be new and material evidence to form a basis for reconsidering the previous denial of service connection.  The Veteran was notified of this decision in April 1992 and did not appeal nor was additional evidence received within the one year period to allow the claim to remain open.  Thus, the decision became final.

A review of the record reveals that the RO addressed the evidence added to the record, discussed the reason as to why it was not considered new and material as the records were duplicates, and applied the appropriate regulations when addressing whether the evidence was new and material.  

The Veteran disagrees with the way in which the RO weighed the evidence in its February 1992 decision.  However, a disagreement as to how evidence was weighed cannot rise to the level of CUE.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996). 

The Veteran has not shown, and the Board cannot find, that the RO applied the incorrect law or considered the incorrect facts as they then existed; nor is there evidence of an undebatable error that manifestly changed the outcome.  Consequently, the Board finds that there was no clear and unmistakable error in the February 1992 RO decision that continued to deny service connection for a right lower extremity disability, including the right ankle and foot.  

Earlier Effective Date

In this case, the Veteran seeks an effective date prior to April 8, 2008, the effective date assigned by the RO based on the date of the receipt of his petition to reopen the claim for his right ankle disability.  Specifically, he asserts that the effective date for the grants of service connection for his right ankle disability should be 1985, the date he filed his first claim for service connection for a right ankle disability. 

The Veteran filed a claim for service connection for a right lower extremity disability, to include his ankle, in March 1984.  The RO denied his claim in a May 1984 rating determination.  Thereafter, the Veteran perfected his appeal and the Board, in a March 1986 decision, denied service connection for injuries of the right lower extremity, including the ankle.  

In May 1988, the Veteran requested that his claim for a right lower extremity disability, including his ankle, be reopened.  In October 1990, the Board again denied the Veteran's claim for service connection for a right ankle disability on the basis that the evidence presented since the March 1986 decision by the Board  did not establish the existence of any chronic disability, including the right lower extremity until many years after service nor that any of the Veteran's current disabilities involving the right lower extremity were attributable to service injury.  

In December 1990, the Veteran again requested that an additional attempt to obtain service treatment records be made in conjunction with his claim and that service connection for a right lower extremity disorder, to include the ankle, be granted.  Information obtained in conjunction with the request yielded service personnel records which were already of record.  The RO, in a February 1992 rating determination, continued the denial noting that all reports received were duplicates of those which had been previously of record.  The RO stated that the reports did not show the nature of any medical condition or treatments.  The RO found that the evidence which had been obtained was not new and material to form a basis for reconsidering the prior denial.  The Veteran was notified of this decision at his last current address in April 1992 and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open and the decision became final.  

No further correspondence was received from the Veteran with regard to his right lower extremity until April 8, 2008, when the Veteran requested that his claim for right leg and right foot disorders be reopened.  The RO denied the Veteran's claim in August 2008 on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran appealed this decision to the Board.  In September 2011, the Board found that new and material evidence had been received to reopen the previously denied claim and remanded this matter for additional development, to include a VA examination.  The Board once again remanded this matter for further development in October 2012, finding the results of the previously requested examination were inadequate.  The Board once again remanded this matter for further development in April 2013, finding that the requested medical opinion was again inadequate.  

Following the requested development, the AMC, acting on behalf of the RO, in an August 2013 rating determination, granted service connection for a transmetatarsal amputation of the right fifth toe, formerly claimed as neuroma, right foot/ankle disability, and assigned a 20 percent disability evaluation, with an effective date of April 8, 2008, the date of receipt of the Veteran's reopened claim request.  

Thereafter, the Veteran filed a notice of disagreement with the assigned effective date and perfected his appeal on this issue.  

At his February 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that it was his belief that the 1992 RO decision did not consider all the evidence of record (as discussed above in the CUE claim).  He also testified that he never received proper notice of the 1992 decision.  

As to the Veteran's claim that he did not receive notice of the 1992 RO decision, VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q).  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Jones v. West, 12 Vet. App. 98, 100 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court has specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195, 199 (1996).  Here, the record reflects that the April 1992 notice letter was sent to the latest address of record, and does not contain any evidence that the letter was returned as undeliverable by the United States Postal Service.  As such, and as there is no evidence beyond the statement of the Veteran that he did not receive the notice letter, the presumption of regularity is not rebutted.  Thus, this decision is final.  See 38 C.F.R. §§  3.160(d), 20.302 (2016).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Even when a Veteran has a petition to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2016).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In short, the RO concluded that April 8, 2008, was the appropriate effective date for the grant of service connection for transmetatarsal amputation of right 5th toe with well healed scars formerly claimed as neuroma, right foot/right ankle disability, because that was the date on which the Veteran's most recent claim was received and, as such, is the earliest possible date for the award.  As it relates to the prior rating decisions and Board decisions, as noted above, they became final.  No correspondence or any other document that could be construed as a claim for service connection for a right ankle/foot disability was received by the RO after the February 1992 RO decision became final and prior to the Veteran's April 8, 2008, claim, nor was additional pertinent evidence submitted during the appellate period of the February 1992 RO decision.  As the effective date for an award of compensation for a reopened claim shall be no earlier than the date of receipt of the claim, the appropriate effective date for the grant of service connection for the Veteran's transmetatarsal amputation of right 5th toe with well healed scars formerly claimed as neuroma, right foot/right ankle disability is April 8, 2008, and his claim must be denied.


ORDER

An effective date earlier than April 8, 2008, for the award of service connection for transmetatarsal amputation of right 5th toe with well healed scars formerly claimed as neuroma, right foot/right ankle disability, to include on the basis of CUE in a February 1992 rating determination, is denied.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


